UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERONE MCDOUGALD, : Case No. l:lS-cv-93
Plaintiff, Judge Timothy S. Black
vs. :
ROSEANNA CLAGG, er al.,
Defendants.
DECISION AND ENTRY

ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 64)

This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the
Magistrate Judge reviewed the pleadings filed with this Court and, on March 20, 2019,
submitted a Report and Recommendation recommending that the Plaintiff`s motion for
leave to amend be denied. (Doc. 64). Plaintiff Jerone McDougald filed an untimely
objection on April ll, 2019. (“Objection”) (Doc. 71).

The Objection is not well-taken. Initially, the Objection_which was required to
be filed by April 3, 2019, but was not filed until eight days later_is untimely and fails as
a matter of law. See Jones v. Warden, Ross Corr. Inst., No. 2:1 1»cv-087l, 2013 WL
6230365, at *2, 2013 U.S. Dist. LEXIS 169658, at * 4 (S.D. Ohio Dec. 2, 2013) (“failure
to file timely objections not only waives the right to de novo review of a Magistrate
[Judge]’s Report and Recommendation, but dispenses With the need for the district court

to conduct any review”).

In any event, the Objection fails on the merits. The Objection merely states
“Plaintiff Would like to object to Report and Recommendation and would request to
expand the record once seized property is returned.” (Doc. 7l). Plaintiff identifies no
error in the Report and Recommendation. Accordingly, after reviewing the Report and
Recommendation and the Objection, the Court concurs with the Magistrate Judge’s
conclusion that Plaintiff"s motion to amend complaint should be denied

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo
all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that such Report and Recommendation should be and is hereby ADOPTED in
its entirety.

Accordingly, for the reasons stated above, Plaintiff`s motion for leave to amend
(Doc. 49) is DENIED.

IT IS SO ORDERED.

Timothy S. Bl c
United States Distri t Judge

